United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-50467
                        Conference Calendar



MARIO ROMO,

                                    Plaintiff-Appellant,

versus

RONNIE EARL, District Attorney; GARY COBB,
Assistant District Attorney, Travis County;
MINDY MCCRAKEN, Assistant District Attorney,
Travis County; STATE OF TEXAS,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:04-CV-154-LY
                       --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Mario Romo, Texas prisoner # 1015586, appeals from the

district court’s dismissal with prejudice of his complaint filed

pursuant to 42 U.S.C. § 1983.   The district court declined to

construe Romo’s complaint as a habeas corpus petition and, to the

extent that he sought such relief, the district court dismissed

those claims without prejudice.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No.    04-50467
                                   -2-

     Romo has filed a motion for leave to file a supplemental

brief incorporated in his appellate brief.      For the first time in

his proposed supplemental brief, Romo seeks to add new parties

and to raise new claims.    These issues will not be considered for

the first time on appeal.    See Leverette v. Louisville Ladder

Co., 183 F.3d 339, 342 (5th Cir. 1999).       Accordingly, his motion

to file a supplemental brief is DENIED.

     Romo has not challenged in this court the district court’s

reasons for dismissing his complaint.      Accordingly, it is as if

Romo had not appealed the judgment.      See Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Romo’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.      5TH CIR.

R. 42.2.   The district court’s dismissal of Romo’s complaint as

frivolous counts as a strike under 28 U.S.C. § 1915(g), as does

the dismissal of this appeal.      See Adepegba v. Hammons, 103 F.3d

383, 387-88 (5th Cir. 1996).      Romo is CAUTIONED that if he

accumulates three strikes, he will no longer be allowed to

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.       See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED;

MOTION TO FILE SUPPLEMENTAL BRIEF DENIED.